Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 10/9/20 has been received and given full consideration. None of the claims have been amended by the Applicant.

Allowable Subject Matter
Claims 1-13 and 18-20 are allowable over the prior art of record.

Response to Arguments
2.	The examiner is withdrawing the rejections of claims 14-20 in the previous Office Action because the Applicant's arguments are persuasive. This Office Action includes new rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagel et al. (US 20120241120).
heat store is charged with waste heat from the electric drive motor [0058]); and discharging the heat accumulator to heat a battery (heat store can advantageously provide the stored energy/heat for preheating the battery/storage battery [0059]).


5.	Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US20140353392).
6.	Regarding claims 14 and 15, Park teaches a method (see Fig. below), comprising: charging a heat accumulator with waste heat from an electric motor; and discharging the heat accumulator to heat a battery (see Fig. below, Fig. 4).

    PNG
    media_image1.png
    571
    990
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20140353392) as applied to claims 14 and 15.
8.	Regarding claims 16 and 17, the complete discussion of Park as applied to claims 14 and 15 is incorporated herein. However, they are silent about the limitations of claims 16 and 17.
16.    Although Park does not teach a short circuit line, a skilled artisan would have been motivated to directing coolant from 150 to the 110 (Fig. 4) using (one of the lines) 107 as a short-circuit line, which clearly includes 150 wherein the heating line 105 is connected to (one of the lines)107 as a short-circuit line upstream of the heat accumulator (see Fig. 4) for the benefit heat accumulator 150 storing thermal energy from a waste heat generated while the electric vehicle is running, and makes efficient use of the stored thermal energy in warming up and indoor heating during the initial startup of the vehicle [0041].

107 as a short-circuit line, which clearly includes 150 wherein the heating line 105 is connected to (one of the lines)107 as a short-circuit line upstream of the heat accumulator (see Fig. 4) for the benefit heat accumulator 150 storing thermal energy from a waste heat generated while the electric vehicle is running, and makes efficient use of the stored thermal energy in warming up and indoor heating during the initial startup of the vehicle [0041].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722